DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are pending.
Claims 1-3 are withdrawn.
Claims 4-9 are addressed on the merits herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abidov et al (“Abidov”) (US 9,970,203).
Re claim 4, Abidov discloses a tile leveling device (Fig. 3A-3B 11) comprising: 
a tower (11) comprising a cross piece (12) and two struts (at 16 and 16) that extend in a distal direction (Fig. 3A) along a first axis (vertically) from the cross piece (12); 
a device base (13) connected to the two struts (at 15 and 16) at a base intersection (between the struts at 15 and 16, and 13) and extending along a traverse axis (horizontally) from the two struts (at 15 and 16), the device base (13) comprising two base triangles (at 22 and at 23), outer triangle vertices (the points of the triangles in the examiner comments) along the cross axis (horizontally), the two base triangles (see examiner comments) connected by a base bar (see examiner comments) along the cross axis (horizontally), wherein each strut (at 15 and 16) comprises a notch (21) along a break line (at the intersection between the strut and 13) at an outer intersection (Fig. 3A, as Fig. 3A shows 21 extending along the entire length and along each strut): and 
a leveling stage (24/25) disposed on a proximal surface (top of 13) of the device base (13), wherein the cross piece (12), the two struts (at 15 and 16), and the leveling stage (24/25) forms a tension gap (14),
but fails to disclose wherein the base bar has a width of 25 mm along a traverse the traverse axis to form a leveling stage (though the base bar is a levering stage).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tile leveling device of Abidov wherein the base bar has a width of 25 mm along a traverse the traverse axis to form a leveling stage to ensure sufficient spacing between the triangular base sections, such that there is enough space for a tensioner, and such that the leveling device will In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 5, Abidov discloses the tile leveling device of claim 4, wherein the break line (between 13 and each of the struts at 15 and 16) is disposed an offset distance (Fig. 3A) in the distal direction (Fig. 3A) along the first axis (vertically, as 21 is disposed above the top surface of 13) from the leveling stage (13).
Re claim 6, Abidov discloses the tile leveling device of claim 4, wherein each strut (at 15 and 16) further comprises a break area (any area is a break area, especially at the bottom of each strut) positioned with a break area distal edge (proximate 21) along the break line (at the intersection of the bottom of 15 and 16) and the break area (as any area is a break area) is a rectangle (as any rectangular area proximate 21 is a break area) and extends in the range of 3-20 millimeters in a proximal direction (any area extending 3-20mm in the proximal direction proximate 21 is a rectangular break area).
Re claim 7, Abidov discloses the tile leveling device of claim 6, wherein the two base triangles (see examiner comments) comprise flattened outer vertices (left and right sides of 13 In Fig. 3A, particularly near the actual arrow to 13).
Re claim 8,
Re claim 9, Abidov discloses the tile leveling device of claim 4, further comprising a break ridge (below 21, and between 24/25) that extends in the proximal direction (Fig. 3A) from the device base (13), wherein the break line (along 21) is along a proximal side (Fig. 1) of the break ridge (below 21, but between 24 and 25).

Examiner Comments

    PNG
    media_image1.png
    426
    461
    media_image1.png
    Greyscale

Response to Arguments 
Claim Rejections 35 USC 112:  
Claim Rejections 35 USC 102/103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.  Applicant argues that the amended portion of the claims (claim 10 into claim 1) was admitted as not being disclosed by the references in the previous office action.  Even though Abidov does not disclose this limitation, rational for modifying Abidov to meet this limitation was provided.  However, Applicant provides no evidence or reasons as to why such a modification is improper.  As such, the prior art meets the claim. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635

/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635